DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingistov (US 6226975).
 	Regarding claims 1 and 15, Ingistov discloses a floating brush seal assembly Fig. 5, comprising: a ring-shaped housing 18 defining a radially inwardly open internal cavity; a brush seal 100 in the cavity and having bristles 44 extending radially inwardly and offset to seal against a rotating body; a radial spring 124 positioned to exert a radial inwardly directed force against the brush seal relative to the housing; and an axial spring 126 positioned to exert an axially directed force against the brush seal relative to the housing.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingistov in view of Short (US 5351971). 	Regarding claim 6, Ingistov discloses the invention as claimed above but fails to explicitly disclose a friction reducing coating at points of contact between the bristle holder and the .  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingistov in view of Franceschini et al. (EP 1653129). 	Regarding claim 12, Ingistov discloses the invention as claimed above but fails to explicitly disclose a drain hole in the housing.  Franceschini et al., a floating brush seal Fig. 1, discloses the use of a drain hole 72 in the housing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the housing of Ingistov with a drain hole as taught by Franceschini et al. in order to allow collected oil to flow past the seal assembly.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingistov. 	Regarding claim 13, Ingistov discloses the invention as claimed above but fails to explicitly disclose the shape of the springs used to in the axial spring member.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675